Citation Nr: 1128014	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  10-28 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for service-connected dysentery. 

2.  Entitlement to a compensable rating for service-connected otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1942 to January 1946.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In conjunction with his July 2010 substantive appeal, the Veteran requested a hearing before the Board, which was scheduled for May 2011.  The Veteran did not appear for the hearing, nor did he provide good cause for his failure to appear.  Therefore, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2010).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a compensable rating for otitis media is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

There are no currently demonstrated residuals of dysentery.


CONCLUSION OF LAW

The criteria for a compensable rating for dysentery have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7322, 7323 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Veteran contends that he is entitled to a compensable rating for his service-connected dysentery.  Dysentery is evaluated pursuant to Diagnostic Code 7322, and is rated as ulcerative colitis under Diagnostic Code 7323.  38 C.F.R. § 4.114, Diagnostic Codes 7322, 7323 (2010).  A 10 percent rating is assigned where there is moderate colitis with infrequent exacerbations.  A 30 percent rating is assigned where the evidence shows moderately severe ulcerative colitis, with frequent exacerbations.  A 60 percent rating is assigned where the evidence shows severe ulcerative colitis with numerous attacks per year and malnutrition, with health only fair during remissions. 
VA medical records dated from June 2008 to November 2009 are negative for complaints or clinical findings related to dysentery.  In June 2008, the Veteran reported nausea and increased burping described as "gas."  However, those symptoms were not related in any way to the diagnosis of dysentery.

During VA examination in August 2008, the Veteran denied gastrointestinal complaints.  He denied recurrent diarrhea, constipation, abdominal cramping, or pain.  He reported that he had not experienced recurrence of the dysentery symptoms he had it in service.  He described the course of his condition since onset as stable.  The Veteran further denied nausea, vomiting, fistula, intestinal pain, ulcerative colitis, and other symptoms.  There were no episodes of abdominal colic, nausea or vomiting, and abdominal distension, consistent with partial bowel obstruction.  Physical examination revealed fair overall general health and no signs of significant weight loss or malnutrition.  There were no signs of anemia, fistula, abdominal mass, or abdominal tenderness.  The examiner diagnosed dysentery without evidence of residuals.

The Board finds that a compensable rating for dysentery is not warranted.  While the record discloses problems related to dysentery during service, the evidence does not show current residuals of dysentery.  Rather, the medical evidence shows an essentially unremarkable examination in August 2008 and no evidence of residuals or recurrence in VA medical records.  Accordingly, the Board concludes that a compensable evaluation is not available under the rating criteria for dysentery.

In sum, the weight of the credible evidence demonstrates that the Veteran's service-connected dysentery does not warrant a compensable rating.  The board finds that the preponderance of the evidence is against the claim, and an increased rating for dysentery must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2008; a rating decision in March 2009; and, a statement of the case in June 2010.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the December 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

VA has obtained an examination with respect to this claim.  In August 2010, the Veteran's representative claimed that a new VA examination was in order because the August 2008 VA examiner did not review the Veteran's claims file in conjunction with the examination and because the most recent VA examination was too old to adequately evaluate the disability.  However, the Board finds that the VA examination obtained in this case is adequate.  Although the Veteran's claims file was not reviewed, the manifestations of the Veteran's service-connected disability were described fully and the report provided the medical information needed to address the rating criteria relevant to this case.  Furthermore, it is the Veteran's present level of disability that is primarily at issue.  Service connection was already established for dysentery just after the Veteran's separation from service.  The examiner did not need to review his claims file or the Veteran's medical history in order to determine his current level of disability.  Finally, the applicable and appropriate history was recorded and there is no showing that the examination report provides a substantially different picture of the Veteran's disability than the evidence in the claims file.  Therefore, the Board finds that an additional examination for a review of the claims file is unnecessary.

The Board also finds that remand for reexamination is not warranted.  The duty to assist includes providing a medical examination when such is necessary to make a decision on the claim.  The Veteran was afforded a VA examination in August 2008.  Reexamination will be requested whenever there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a) (2010).  Generally, a reexamination is required if the evidence indicates that there has been a material change in a disability.  Here, there is no objective evidence indicating, nor does the Veteran claim, that there has been a material change in the severity of his service-connected dysentery since he was last examined in August 2008.  As the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, the Board is deciding the appeal on the current record.  VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Entitlement to a compensable rating for dysentery is denied.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim for an increased rating for otitis media.

The Veteran contends that he is entitled to a compensable rating for service-connected otitis media. 

The Veteran's service-connected otitis media is currently rated as 0 percent disabling under Diagnostic Code 6201 for chronic nonsuppurative otitis media with effusion (serous otitis media), which provides for rating based on hearing impairment.  38 C.F.R. § 4.87, Diagnostic Code 6201 (2010).  Another potentially applicable diagnostic code is Diagnostic Code 6200, which provides a 10 percent rating for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration or with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2010).  Hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull are evaluated separately.  38 C.F.R. § 4.87, Diagnostic Code 6200, Note (2010).

VA medical records dated from June 2008 to November 2009 are negative for complaints or clinical findings related to hearing impairment or otitis media.

During VA examination in August 2008, the Veteran denied a history of recurrent ear infections, hearing loss, and ear pain.  He reported the course of his condition since onset as stable.  The Veteran also denied a history of hospitalization, surgery, tinnitus, vertigo or dizziness, ear discharge, ear pruritis, and balance or gait problems.  On physical examination, there was no deformity of the auricle or aural polyps.  External canal, tympanic membrane, and mastoids were all normal.  There was no hearing loss or signs of a staggering gait or imbalance, nor was there evidence of middle or inner ear infection or complications of ear disease or secondary conditions.  Based on examination of the Veteran, the examiner diagnosed otitis media without current residuals.

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the August 2008 examination is not unduly remote, the Board observes that no audiometric testing was performed in conjunction with the August 2008 VA examination.  As hearing impairment provides a basis for rating chronic otitis media under both Diagnostic Code 6200 and Diagnostic Code 6201, and despite the Veteran's subjective denial of history of significant hearing loss, the Board finds that the prudent and thorough course of action is to afford the Veteran a VA examination to administer audiometric testing to objectively ascertain the current nature and severity of any hearing loss.  38 C.F.R. § 4.87, Diagnostic Codes 6200, 6201 (2010).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected otitis media.  The examiner should review the claims folder and that review should be indicated in the examination report.  All necessary tests, to include audiological and Maryland CNC testing, should be performed.

2. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


